     Case 2:18-cv-03669-PA-AGR Document 36-1 Filed 10/15/18 Page 1 of 11 Page ID #:226




1      J. Daniel Jung (State Bar No. 243436)
       Anderson & Jung
2      445 S. Figueroa St. 31st Floor
       Los Angeles, California 90071
3      (213) 612-7773
       daniel@andersonjung.com
4
       Attorney for Defendants
5
6
7
8                                  UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
9                                 WESTERN DIVISION - LOS ANGELES
10                                                 Case No.: 2:18-CV-03669 PA (AGRx)
       ROBERT SKAZEL,
11                                                 DECLARATION OF SPECIALLY
                     Plaintiff,                    APPEARING DEFENDANT
12                                                 J. DANIEL JUNG IN
              vs.                                  SUPPORT OF OPPOSITION TO
13                                                 PLAINTIFF’S APPLICATION TO
       DANIEL JUNG AND THOMAS .                    EXTEND TIME FOR SERVICE ON
14     VALFRID ANDERSON, both                      DEFENDANTS THOMAS VALFRID
       individually and dba                        ANDERSON and DANIEL JUNG, BOTH
15     ANDERSON & JUNG,                            INDIVIDUALLY AND DBA ANDERSON
                                                   & JUNG.
16                   Defendants.
17                                                 Place:     Courtroom Room 9(A)
                                                   Date:      November 5, 2018
18                                                 Time       1:30 p.m.
19                                                 Honorable Percy Anderson
20
              I, J. Daniel Jung, declare:
21
22     1.     I am a partner of Anderson & Jung, I have personal knowledge of the facts as

23            stated in this declaration and, if asked to do so, I could and would competently and
24
              truthfully testify to these facts under oath.
25
26     2.     The following facts are based on my personal knowledge. If called as a witness, I
27
              could and would testify competently and truthfully to them under oath.
28
       2:18-CV-03669 PA (AGRx)                                  JUNG DECLARATION ISO DEFENDANTS’
                                                                  MOTION TO EXTEND TIME TO SERVE
                                                    -1-
     Case 2:18-cv-03669-PA-AGR Document 36-1 Filed 10/15/18 Page 2 of 11 Page ID #:227




1      3.     Douglas Palmer does not and has never been an employee of Anderson & Jung,
2
              Thomas Valfrid Anderson, or myself.
3
4      4.     I never authorized Douglas Palmer, or any other, person to act as an agent of
5
              service of process for the partnership of Anderson & Jung.
6
7      5.     I never authorized Douglas Palmer, or any other person, to act as an agent of
8             service of process for myself.
9
       6.     Thomas Valfrid Anderson never authorized Douglas Palmer, or any other person,
10
11            to act as an agent of service of process for him.
12
       7.     I told Jonah. A. Grossbardt, Esq., counsel for Plaintiff, that I downloaded the
13
14            image at question in this case from Wikimedia Commons which indicated that
15
              there was no fee to use the image and that the image was uploaded by Mia Weiss.
16
17     8.     I have still not been properly served by Defendants.
18     9.     Exhibit A are true and accurate copy ies of the docket in this lawsuit.
19
20
21      I declare under penalty of perjury under the laws of the United States of America that
22
       the foregoing is true and correct.
23
24            Executed October 15, 2018, at Los Angeles, California.
25
                                                            /s/ J. Daniel Jung, Esq.
26
27
28
       2:18-CV-03669 PA (AGRx)                                    JUNG DECLARATION ISO DEFENDANTS’
                                                                    MOTION TO EXTEND TIME TO SERVE
                                                   -2-
     Case 2:18-cv-03669-PA-AGR Document 36-1 Filed 10/15/18 Page 3 of 11 Page ID #:228




1
2      EXHIBIT A
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                                          EXHIBIT A
28
       2:18-CV-03669 PA (AGRx)                            JUNG DECLARATION ISO DEFENDANTS’
                                                            MOTION TO EXTEND TIME TO SERVE
                                              -3-
     Case 2:18-cv-03669-PA-AGR Document 36-1 Filed 10/15/18 Page 4 of 11 Page ID #:229




1      J. Daniel Jung (State Bar No. 243436)
       Anderson & Jung
2      445 S. Figueroa St. 31st Floor
       Los Angeles, California 90071
3      (213) 612-7773
       daniel@andersonjung.com
4
       Attorney for Defendants
5
6
7
8                                  UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
9                                 WESTERN DIVISION - LOS ANGELES
10                                                 Case No.: 2:18-CV-03669 PA (AGRx)
       ROBERT SKAZEL,
11                                                 DECLARATION OF SPECIALLY
                     Plaintiff,                    APPEARING DEFENDANT
12                                                 J. DANIEL JUNG IN
              vs.                                  SUPPORT OF OPPOSITION TO
13                                                 PLAINTIFF’S APPLICATION TO
       DANIEL JUNG AND THOMAS .                    EXTEND TIME FOR SERVICE ON
14     VALFRID ANDERSON, both                      DEFENDANTS THOMAS VALFRID
       individually and dba                        ANDERSON and DANIEL JUNG, BOTH
15     ANDERSON & JUNG,                            INDIVIDUALLY AND DBA ANDERSON
                                                   & JUNG.
16                   Defendants.
17                                                 Place:     Courtroom Room 9(A)
                                                   Date:      November 5, 2018
18                                                 Time       1:30 p.m.
19                                                 Honorable Percy Anderson
20
              I, J. Daniel Jung, declare:
21
22     1.     I am a partner of Anderson & Jung, I have personal knowledge of the facts as

23            stated in this declaration and, if asked to do so, I could and would competently and
24
              truthfully testify to these facts under oath.
25
26     2.     The following facts are based on my personal knowledge. If called as a witness, I
27
              could and would testify competently and truthfully to them under oath.
28
       2:18-CV-03669 PA (AGRx)                                  JUNG DECLARATION ISO DEFENDANTS’
                                                                  MOTION TO EXTEND TIME TO SERVE
                                                    -1-
     Case 2:18-cv-03669-PA-AGR Document 36-1 Filed 10/15/18 Page 5 of 11 Page ID #:230




1      3.     I never received a copy of the summons and complaint in the above captioned case
2
              from Defendants through service or otherwise.
3
4      4.     Douglas Palmer does not and has never been an employee of Anderson & Jung,
5
              Thomas Valfrid Anderson, or myself.
6
7      5.     I never authorized Douglas Palmer, or any other, person to act as an agent of
8             service of process for the partnership of Anderson & Jung.
9
       6.     I never authorized Douglas Palmer, or any other person, to act as an agent of
10
11            service of process for myself.
12
       7.     I told Jonah. A. Grossbardt, Esq., counsel for Plaintiff, that I downloaded the
13
14            image at question in this case from Wikimedia Commons which indicated that
15
              there was no fee to use the image and that the image was uploaded by Mia Weiss.
16
17     8.     I have still not been properly served by Defendants.
18     9.     Exhibit A are true and accurate copy ies of the docket in this lawsuit.
19
20
21      I declare under penalty of perjury under the laws of the United States of America that
22
       the foregoing is true and correct.
23
24            Executed October 15, 2018, at Los Angeles, California.
25
                                                           /s/ J. Daniel Jung, Esq.
26
27
28
       2:18-CV-03669 PA (AGRx)                                  JUNG DECLARATION ISO DEFENDANTS’
                                                                  MOTION TO EXTEND TIME TO SERVE
                                                   -2-
     Case 2:18-cv-03669-PA-AGR Document 36-1 Filed 10/15/18 Page 6 of 11 Page ID #:231




1
2      EXHIBIT A
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                                          EXHIBIT A
28
       2:18-CV-03669 PA (AGRx)                            JUNG DECLARATION ISO DEFENDANTS’
                                                            MOTION TO EXTEND TIME TO SERVE
                                              -3-
10/14/2018
       Case                           CM/ECF - California
               2:18-cv-03669-PA-AGR Document       36-1Central
                                                          FiledDistrict-History/Documents
                                                                   10/15/18 Page Query    7 of 11 Page ID #:232
                     2:18-cv-03669-PA-AGR Robert Skazel v. Thomas Valfrid Anderson et al
                                        Percy Anderson, presiding
                                       Alicia G. Rosenberg, referral
                                          Date filed: 05/01/2018
                                      Date of last filing: 10/08/2018


                                                                 History
 Doc.
                Dates                                            Description
 No.
 1    Filed & Entered:            Complaint (Attorney Civil Case Opening)
                       05/01/2018

          Docket Text: COMPLAINT Receipt No: 0973-21680873 - Fee: $400, filed by Plaintiff Robert Skazel.
          (Attachments: # (1) Exhibit 1 - Registration, # (2) Exhibit 2 - Infringement) (Attorney Jonah Adam
          Grossbardt added to party Robert Skazel(pty:pla))(Grossbardt, Jonah)
      2   Filed & Entered:             Civil Cover Sheet (CV-71)
                           05/01/2018

          Docket Text: CIVIL COVER SHEET filed by Plaintiff Robert Skazel. (Grossbardt, Jonah)
  3       Filed & Entered:            Corporate Disclosure Statement
                           05/01/2018

          Docket Text: CORPORATE DISCLOSURE STATEMENT filed by Plaintiff Robert Skazel (Grossbardt,
          Jonah)
      4   Filed & Entered:            Summons Request
                           05/01/2018

          Docket Text: Request for Clerk to Issue Summons on Complaint (Attorney Civil Case Opening), [1] filed
          by Plaintiff Robert Skazel. (Attachments: # (1) Summons)(Grossbardt, Jonah)
  5       Filed & Entered:              Certificate/Notice of Interested Parties
                           05/01/2018

          Docket Text: CERTIFICATE of Interested Parties filed by Plaintiff Robert Skazel, (Grossbardt, Jonah)
      6   Filed & Entered:            Report on Filing of Copyright Action (Initial Notification)
                           05/01/2018

          Docket Text: REPORT ON THE FILING OF AN ACTION regarding a copyright (Initial Notification) filed
          by Robert Skazel. (Grossbardt, Jonah)
      7   Filed & Entered:                    Amended Complaint/Petition
                               05/01/2018

          Docket Text: First AMENDED COMPLAINT against Defendant Thomas Valfrid Anderson, Daniel Jung
          amending Complaint (Attorney Civil Case Opening), [1], filed by Plaintiff Robert Skazel (Attachments: #
          (1) Exhibit 1 - Registration, # (2) Exhibit 2 - Infringement)(Grossbardt, Jonah)
      8   Filed & Entered:               Certificate/Notice of Interested Parties
                            05/01/2018

          Docket Text: Amended CERTIFICATE of Interested Parties filed by Plaintiff Robert Skazel, (Grossbardt,
          Jonah)
      9   Filed & Entered:            Notice of Assignment to United States Judges(CV-18) - optional html form
                           05/02/2018

          Docket Text: NOTICE OF ASSIGNMENT to District Judge Percy Anderson and Magistrate Judge Alicia
          G. Rosenberg. (ghap)
https://ecf.cacd.uscourts.gov/cgi-bin/HistDocQry.pl?100747296289631-L_1_0-1                                         1/5
10/14/2018
       Case                           CM/ECF - California
          2:18-cv-03669-PA-AGR Document            36-1Central
                                                          FiledDistrict-History/Documents
                                                                   10/15/18 Page Query    8 of 11 Page ID #:233
  10 Filed & Entered: 05/02/2018 Notice to Parties of Court-Directed ADR Program (ADR-8) - optional html
                                 form
     Docket Text: NOTICE TO PARTIES OF COURT-DIRECTED ADR PROGRAM filed. (ghap)
 11  Filed & Entered:            Summons Issued (Attorney Civil Case Opening)
                      05/02/2018

         Docket Text: 21 DAY Summons Issued re Complaint (Attorney Civil Case Opening), [1] as to Defendant
         Thomas Valfrid Anderson. (ghap)
   12    Filed & Entered:            Summons Issued (Attorney Civil Case Opening)
                          05/02/2018

         Docket Text: 21 DAY Summons Issued re Complaint (Attorney Civil Case Opening), [1] as to Defendant
         Daniel Jung. (ghap)
   13    Filed & Entered:            Initial Order upon Filing of Complaint - form only
                          05/02/2018

         Docket Text: STANDING ORDER upon filing of the complaint by Judge Percy Anderson. READ THIS
         ORDER CAREFULLY. IT CONTROLS THE CASE AND DIFFERS IN SOME RESPECTS FROM THE
         LOCAL RULES. This action has been assigned to the calendar of Judge Percy AndersonAll counsel are
         ordered to familiarize themselves with the Federal Rules of CivilProcedure and the Local Rules of the
         Central District of California. (rfi)
   14    Filed & Entered:                     Service of Summons and Complaint Returned Executed (21 days)
                               05/16/2018

         Docket Text: PROOF OF SERVICE Executed by Plaintiff Robert Skazel, upon Defendant Daniel Jung
         served on 5/14/2018, answer due 6/4/2018. Service of the Summons and Complaint were executed upon
         Daniel Jung in compliance with California Code of Civil Procedure by substituted service at business
         address and no service by mail was executed.Original Summons NOT returned. (Grossbardt, Jonah)
 15      Filed & Entered:            Service of Summons and Complaint Returned Executed (21 days)
                          05/16/2018

         Docket Text: PROOF OF SERVICE Executed by Plaintiff Robert Skazel, upon Defendant Thomas Valfrid
         Anderson served on 5/14/2018, answer due 6/4/2018. Service of the Summons and Complaint were
         executed upon Thomas Valfrid Anderson in compliance with California Code of Civil Procedure by
         substituted service at business address and no service by mail was executed.Original Summons NOT
         returned. (Grossbardt, Jonah)
 16      Filed:             06/05/2018 Minutes of In Chambers Order/Directive - no proceeding held
         Entered:           06/06/2018
         Docket Text: MINUTE ORDER IN CHAMBERS by Judge Percy Anderson: Order to Show Cause Re:
         Dismissal For Lack Of Prosecution Generally, defendants must answer the complaint within 21 days after
         service (60 days if the defendant is the United States). Fed. R. Civ. P. 12(a)(1). In the present case, it
         appears that this time period has not been met. Accordingly, the court, on its own motion, orders plaintiff to
         show cause in writing on or before June 15, 2018 why this actionshould not be dismissed for lack of
         prosecution. (rfi)
 17      Filed & Entered:              Motion for Clerk to Enter Default
                            06/14/2018
         Terminated:      06/15/2018
         Docket Text: NOTICE OF MOTION AND MOTION for Clerk to Enter Default against Defendants All
         Defendants filed by Plaintiff Robert Skazel. (Attachments: # (1) Declaration Jonah A. Grossbardt
         Declaration, # (2) Exhibit A) (Grossbardt, Jonah)
 18      Filed & Entered:              Response
                          06/14/2018

         Docket Text: RESPONSE filed by Plaintiff Robert Skazelto Minutes of In Chambers Order/Directive - no

https://ecf.cacd.uscourts.gov/cgi-bin/HistDocQry.pl?100747296289631-L_1_0-1                                          2/5
10/14/2018
       Case   2:18-cv-03669-PA-AGR DocumentCM/ECF - California
                                                        36-1Central
                                                               FiledDistrict-History/Documents
                                                                        10/15/18 Page Query    9 of 11 Page ID #:234
         proceeding held,, [16] (Grossbardt, Jonah)
 19      Filed & Entered:             Clerks Entry of Default (CV-37) - optional html form
                          06/15/2018

         Docket Text: DEFAULT BY CLERK F.R.Civ.P.55(a) as to Thomas Valfrid Anderson individually doing
         business as Anderson and Jung, Daniel Jung individually doing business as Anderson and Jung. (mrgo)
 20      Filed & Entered:                     Minutes of In Chambers Order/Directive - no proceeding held
                               06/15/2018

         Docket Text: MINUTE ORDER IN CHAMBERS by Judge Percy Anderson. On June 14, 2018, the plaintiff
         filed a request for entry of default by clerk against the interests of all other potential claimants. Default by
         clerk was entered on June 15, 2018. Plaintiff is hereby directed to file a motion for default judgment or,
         other appropriate dispositive motion on or before July 16, 2018. Failure to file said dispositive motion by
         July 16, 2018, will result in dismissal without further notice by the Court. (lom)
   21    Filed & Entered:               Notice of Change of Attorney Business or Contact Information (G-06)
                           07/13/2018

         Docket Text: NOTICE of Change of Attorney Business or Contact Information: for attorney Jonah Adam
         Grossbardt counsel for Plaintiff Robert Skazel. Changing firm name to SRIPLAW, P.A.. Filed by Plaintiff
         Robert Skazel. (Grossbardt, Jonah)
 22      Filed & Entered:             Motion for Default Judgment
                          07/13/2018
         Terminated:       08/10/2018
         Docket Text: APPLICATION for Default Judgment against Defendants THOMAS VALFRID ANDERSON
         and DANIEL JUNG, both individually and dba ANDERSON & JUNG, filed by Plainitff Robert Skazel.
         Application set for hearing on 8/13/2018 at 01:30 PM before Judge Percy Anderson. (Attachments: # (1)
         Declaration, # (2) Exhibit A, # (3) Exhibit B, # (4) Exhibit C, # (5) Exhibit D, # (6) Exhibit E, # (7) Exhibit
         F, # (8) Declaration, # (9) Proposed Order, # (10) Certificate of Service) (Grossbardt, Jonah)
   23    Filed & Entered:               Motion to Set Aside Default
                           08/08/2018
         Terminated:       08/21/2018
         Docket Text: NOTICE OF MOTION AND MOTION to Set Aside Default Re: Clerks Entry of Default
         (CV-37) - optional html form[19]. filed by Defendant Thomas Valfrid Anderson, Daniel Jung. Motion set
         for hearing on 9/10/2018 at 01:30 PM before Judge Percy Anderson. (Attachments: # (1) Declaration of T.
         Valfrid Anderson, # (2) Declaration of J. Daniel Jung, # (3) Proposed Order) (Attorney Ju-In Daniel Jung
         added to party Thomas Valfrid Anderson(pty:dft), Attorney Ju-In Daniel Jung added to party Daniel
         Jung(pty:dft)) (Jung, Ju-In)
   24    Filed & Entered:                     Notice of Withdrawal
                               08/09/2018

         Docket Text: Notice of Withdrawal of Motion for Default Judgment, [22] filed by Plainitff Robert Skazel.
         (Grossbardt, Jonah)
   25    Filed & Entered:                     Text Only Scheduling Notice
                               08/10/2018

         Docket Text: TEXT ONLY ENTRY ORDER by Judge Percy Anderson. Pursuant to Notice of Withdrawal
         of Motion for Default Judgment [24], APPLICATION for Default Judgment [22] is taken off calendar.
         THERE IS NO PDF DOCUMENT ASSOCIATED WITH THIS ENTRY. (kss) TEXT ONLY ENTRY
 26      Filed & Entered:            Non-Opposition to Motion
                          08/20/2018

         Docket Text: NOTICE OF NON-OPPOSITION to NOTICE OF MOTION AND MOTION to Set Aside
         Default Re: Clerks Entry of Default (CV-37) - optional html form[19]. [23] filed by Plaintiff Robert Skazel.
         (Grossbardt, Jonah)

https://ecf.cacd.uscourts.gov/cgi-bin/HistDocQry.pl?100747296289631-L_1_0-1                                            3/5
10/14/2018
       Case
          2:18-cv-03669-PA-AGR Document   CM/ECF - California
                                                      36-1 Central
                                                              FiledDistrict-History/Documents
                                                                     10/15/18 Page 10         Query
                                                                                                 of 11 Page ID #:235
   27 Filed:            08/21/2018 Order on Motion to Set Aside Default
      Entered:          08/22/2018
      Docket Text: MINUTES (IN CHAMBERS) - COURT ORDER by Judge Percy Anderson re: [23]
      MOTION to Set Aside Default. Given the Ninth Circuit's preference for disposing of cases on the merits
      and Plaintiff's non-opposition to Defendants' Motion, the factors favor setting aside the entry of
      Defendants' default. Accordingly, the Court grants Defendants' Motion to Set Aside Entry of Default.
      Defendants' response to the operative First Amended Complaint shall be filed on or before September 7,
      2018. Failure to file such a response by September 7, 2018 may result in the entry of Defendants' default
      without further notice. (mrgo)
   28 Filed & Entered:               Motion to Dismiss for Lack of Jurisdiction
                        09/06/2018

         Docket Text: NOTICE OF MOTION AND MOTION to Dismiss for Lack of Jurisdiction , NOTICE OF
         MOTION AND MOTION to Dismiss Complaint filed by Defendant Thomas Valfrid Anderson, Daniel
         Jung. Motion set for hearing on 10/15/2018 at 01:30 PM before Judge Percy Anderson. (Attachments: # (1)
         Declaration Declaration of J. Daniel Jung, # (2) Declaration of Thomas Valfrid Anderson, # (3) Proposed
         Order) (Jung, Ju-In)
   29    Filed & Entered:              Deficiency in Electronically Filed Documents (G-112A) - optional html form
                          09/07/2018

         Docket Text: NOTICE TO FILER OF DEFICIENCIES in Electronically Filed Documents RE: NOTICE
         OF MOTION AND MOTION to Dismiss for Lack of Jurisdiction NOTICE OF MOTION AND MOTION
         to Dismiss Complaint [28]. The following error(s) was/were found: Local Rule 7.1-1 No Notice of
         Interested Parties and/or no copies. In response to this notice, the Court may: (1) order an amended or
         correct document to be filed; (2) order the document stricken; or (3) take other action as the Court deems
         appropriate. You need not take any action in response to this notice unless and until the Court directs you to
         do so. (mrgo)
   30    Filed & Entered:              Response By Court to Notice of Deficiencies (G-112B) - optional html form
                           09/07/2018

         Docket Text: RESPONSE BY THE COURT TO NOTICE TO FILER OF DEFICIENCIES IN
         ELECTRONICALLY FILED DOCUMENTS RE: NOTICE OF MOTION AND MOTION to Dismiss for
         Lack of Jurisdiction NOTICE OF MOTION AND MOTION to Dismiss Complaint [28] by Clerk of Court.
         The document is accepted as filed. Counsel are ordered to filed their Notice of Interested Parties forthwith.
         (mrgo)
   31    Filed & Entered:                     Certificate/Notice of Interested Parties
                               09/11/2018

         Docket Text: CERTIFICATE of Interested Parties filed by Defendants All Defendants, identifying Robert
         Skazel, Mia Weiss (aka Mia Florentine Weiss), Thomas Valfrid Anderson, and J. Daniel Jung. (Jung, Ju-In)
   32    Filed & Entered:                     Stipulation to Continue
                               09/17/2018

         Docket Text: STIPULATION to Continue Hearing on Motion to Dismiss from October 15, 2018 to
         November 5, 2018 Re: NOTICE OF MOTION AND MOTION to Dismiss for Lack of Jurisdiction
         NOTICE OF MOTION AND MOTION to Dismiss Complaint [28] filed by Plainitff Robert Skazel.
         (Attachments: # (1) Proposed Order)(Grossbardt, Jonah)
   33    Filed:                09/18/2018 Order
         Entered:              09/19/2018
         Docket Text: ORDER CONTINUING HEARING ON MOTION TO DISMISS TO NOVEMBER 5, 2018
         approved by Judge Percy Anderson, re Stipulation to Continue, [32]. (Motion continued to 11/5/2018 at
         01:30 PM before Judge Percy Anderson.) (mrgo)
   34    Filed & Entered:                     Motion for Order
                               10/08/2018

https://ecf.cacd.uscourts.gov/cgi-bin/HistDocQry.pl?100747296289631-L_1_0-1                                            4/5
10/14/2018
       Case   2:18-cv-03669-PA-AGR Document   CM/ECF - California
                                                          36-1 Central
                                                                  FiledDistrict-History/Documents
                                                                         10/15/18 Page 11         Query
                                                                                                     of 11 Page ID #:236
         Docket Text: APPLICATION for Order for Extending Time to Serve Defendants Thomas Valfrid Anderson
         and Daniel Jung, both individually and dba Anderson & Jung filed by Plainitff Robert Skazel. Application
         set for hearing on 11/5/2018 at 01:30 PM before Judge Percy Anderson. (Attachments: # (1) Declaration, #
         (2) Exhibit 1, # (3) Exhibit 2, # (4) Proposed Order) (Grossbardt, Jonah)

                                                       PACER Service Center
                                                           Transaction Receipt
                                                              10/14/2018 16:28:47
                                  PACER
                                                   ws1303:2862687:0 Client Code:
                                  Login:
                                                                        Search      2:18-cv-03669-PA-
                                  Description:     History/Documents
                                                                        Criteria:   AGR
                                  Billable
                                                   4                    Cost:       0.40
                                  Pages:




https://ecf.cacd.uscourts.gov/cgi-bin/HistDocQry.pl?100747296289631-L_1_0-1                                            5/5
